United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2205
                                   ___________

William Wentworth Foster;            *
Jeffrey R. Ferguson,                 *
                                     *
            Appellants,              * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *     [UNPUBLISHED]
Dora Schriro; Michael Bowersox;      *
Gloria Gourley,                      *
                                     *
            Appellees.               *
                                ___________

                               Submitted: December 1, 1997

                                   Filed: December 5, 1997
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       William Foster and Jeffrey Ferguson (plaintiffs), Missouri inmates, appeal the
adverse grant of summary judgment and dismissal of their claims by the district court1
in their 42 U.S.C. § 1983 action. Plaintiffs sought to enjoin the implementation of a




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
new inmate personal property policy at Potosi Correctional Center, claiming that it was
adopted in retaliation for inmate-filed lawsuits.

        We conclude that the district court did not abuse its discretion in denying
plaintiffs’ motion to hold defendants’ dispositive motion in abeyance for additional time
to conduct discovery, see Conner v. Reckitt & Colman, Inc., 84 F.3d 1100, 1103 (8th
Cir. 1996) (standard of review), that summary judgment was appropriate based on
defendants& unrebutted evidence, see Goff v. Burton, 7 F.3d 734, 737-38 (8th Cir.
1993) (to prevail on retaliation claim, prisoner had burden of showing transfer would
not have occurred but for inmate’s litigation activities), cert. denied, 512 U.S. 1209
(1994), and that dismissal of plaintiffs& other claims was proper. We also conclude that
the district court did not abuse its discretion in denying plaintiffs class certification, see
Prince v. Endell, 78 F.3d 397, 399 (8th Cir. 1996) (per curiam), or in denying
appointment of counsel, see Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991),
cert. denied, 504 U.S. 930 (1992).

       The judgment is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-